Exhibit 10.4

ACKNOWLEDGEMENT & WAIVER

 

Reference is hereby made to that certain Employment Agreement, dated as of
October 1, 2003 (the “Agreement”) by and between Melvyn Thomas (“Executive”) and
Hollywood Casino Shreveport, a Louisiana general partnership (the “Company”). 
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.

Pursuant to Section 19 of the Agreement, it is a condition of Executive’s
employment that the Company’s obligations to Executive under Section 3.4(b) of
the Agreement be guaranteed (the “Guarantee”) by Hollywood Casino Corporation
(“HCC”); provided, however, that HCC shall have the right, but not the
obligation, to secure comparable employment for Executive at another of its or
its affiliate’s properties in lieu of making any payment by the Company under
Section 3.4(b) or by HCC under the guarantee.

Such Section 19 further states that, in order to induce HCC to issue such
guarantee, the Company agrees to enter into an agreement with HCC that provides
for the Company to post cash collateral (or otherwise grant a security interest
in a deposit account of control account of the Company) to secure the Company’s
reimbursement obligation to HCC under the guarantee (the “Reimbursement Security
Agreement”).

HCC hereby acknowledges it obligation to provide the Guarantee and agrees to
provide the Guarantee in substantially the form of Exhibit A hereto or in such
other form as may be mutually agreed upon the Company, Executive and HCC.

HCC hereby waives its rights, and releases the Company from providing, the
Reimbursement Security Agreement.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
this instrument as of this 12th day of November 2003.

 

 

HOLLYWOOD CASINO CORPORATION,

 

a Delaware corporation

 

 

 

By:

  /s/ Robert Ippolito

 

Name:  Robert Ippolito

 

Title:  Vice President

 

 

 

Address:

 

Professional Center

 

825 Berkshire Blvd., Suite 200

 

Wyomissing, PA  19610

 

Attention:  President

 

--------------------------------------------------------------------------------


EXHIBIT A

 

GUARANTY

This GUARANTY, dated as of November __, 2003 (this “Guaranty”), is entered into
by Hollywood Casino Corporation, a Delaware corporation (“Guarantor”), in favor
of Melvyn Thomas, an individual residing in Nevada (“Guaranteed Party”).

RECITALS

A.            Hollywood Casino Shreveport, a Louisiana general partnership and
indirect subsidiary of Guarantor (“Company”), desires to employ Guaranteed Party
pursuant to the terms and conditions of that certain Employment Agreement, dated
as of October 1, 2003 (the “Employment Agreement”).

B.            It is a condition to Guaranteed Party entering into the Employment
Agreement that Company’s obligations thereunder be guaranteed by Guarantor as
provided in this Guaranty.

NOW, THEREFORE, based on the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Guaranteed Party to enter into the Employment Agreement, Guarantor
hereby agrees as follows:

SECTION 1.                                                    DEFINITION;
INTERPRETATION

1.1          Definition.  In this Guaranty, “Guaranteed Obligations” means
amounts owed by Company to Guaranteed Party under Section 3.4(b) of the
Employment Agreement, on the same terms and conditions as set forth in such
agreement.

1.2          Interpretation.  If any conflict or inconsistency arises between
the terms, conditions and provisions of this Guaranty and the terms, conditions
and provisions of the Employment Agreement, the terms, conditions and provisions
of this Guaranty shall prevail.  Section headings in this Guaranty are used for
convenience of reference only and do not constitute part of this Guaranty for
any other purpose.  The word “including” and derivative terms are not limiting. 
The word “or” is not exclusive.  Terms defined in the singular may be used in
the plural and vice versa.

SECTION 2.                                                    GUARANTY

2.1          Guaranty of the Guaranteed Obligations.  Guarantor irrevocably and
unconditionally guarantees the due and punctual payment in full of all
Guaranteed Obligations when the same shall become due, whether on demand or
otherwise.  In furtherance of the foregoing, upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same become due, Guarantor
will upon demand pay, or cause to be paid, in cash to Guaranteed Party the
amount of the Guaranteed Obligations

 

2

--------------------------------------------------------------------------------


 

 then remaining; provided that, in accordance with Section 19 of the Employment
Agreement, in lieu of making such payment, Guarantor may secure comparable
employment for Guaranteed Party at its or its affiliates’ properties (other than
Company).

 

2.2          Liability of Guarantor Absolute.  Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance that constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations (or the securing of comparable employment as provided in
Section 2.1).  Guarantor agrees that this Guaranty is a guaranty of payment when
due and not of collectability.

2.3          Waivers.  Guarantor hereby waives notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, and any defenses or benefits that may be derived from or afforded by
law that limit the liability of or exonerate guarantors or sureties, or that may
conflict with the terms of this Guaranty.

2.4          Reinstatement.  The obligations of Guarantor hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or by any
defense that Company may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding, and shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment is rescinded or recovered
directly or indirectly from Guaranteed Party as a preference, fraudulent
transfer or otherwise, and any such payment that is so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes under this Guaranty.

SECTION 3.                                                    MISCELLANEOUS

3.1          Notices.  Any communications between Guaranteed Party and Guarantor
and any notices or requests provided herein may be given by mailing the same,
postage prepaid, or by facsimile transmission to each such party at its address
set forth on the signature pages hereof or to such other addresses as each such
party may in writing hereafter indicate.  Any notice, request or demand to or on
Guaranteed Party or Guarantor shall not be effective until received.

3.2          Expenses.  Each party shall bear its own costs and expenses with
respect hereto.

3.3          Severability.  In case any provision in or obligation under this
Guaranty shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

3.4          Amendments and Waivers.  No amendment, modification, termination or
waiver of any provision of this Guaranty, and no consent to any departure

 

3

--------------------------------------------------------------------------------


 

by Guarantor therefrom, shall in any event be effective without the written
concurrence of Guaranteed Party and Guarantor.  Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.

 

3.5          Successors and Assigns.  This Guaranty is a continuing guaranty,
and shall be binding on Guarantor and its successors and assigns.  This Guaranty
shall inure to the benefit of Guaranteed Party and its successors, heirs and
assigns.  Guarantor shall not assign this Guaranty or any of its rights or
obligations hereunder without the prior written consent of Guaranteed Party.

3.6          Applicable Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first written above.

 

HOLLYWOOD CASINO CORPORATION,
a Delaware corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

Professional Center

 

 

825 Berkshire Blvd., Suite 200

 

 

Wyomissing, PA  19610

 

 

Attention:  President

 

 

 

 

Acknowledged:

 

 

 

 

 

 

 

 

 

 

 

 

Melvyn Thomas,

 

 

an individual

 

 

 

 

 

Address:

 

 

900 South Meadows Parkway, #322

 

 

Reno, NV  89521

 

 

 

 

--------------------------------------------------------------------------------